PER CURIAM.
Joseph R. Ferri (Ferri) appeals following the district court’s1 adverse grant of summary judgment in his action claiming age discrimination. After careful de novo review of the record, see Schiltz v. Burlington N. R.R., 115 F.3d 1407, 1411 (8th Cir.1997), we discern no prejudicial error in the court’s grant of summary judgment, and we affirm. Further, we find no abuse *381of discretion in the district court’s denial of Ferri’s motion to amend his complaint, see Hannah v. City of Overland, Mo., 795 F.2d 1385, 1392-93 (8th Cir.1986) (standard of review), or in the court’s discovery rulings, see Roberts v. Shawnee Mission Ford. Inc., 352 F.3d 358, 360 (8th Cir.2003) (standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Richard G. Kopf, Chief Judge, United States District Court for the District of Nebraska.